DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                 Claims status
2.	In the Response after Non-Final Action filed on 08/04/2021, claims 1, 4, 6-7, 10-15 and 17-20 have been amended. Claims 2, 5, 8-9 and 16 have been cancelled. Claims 21-25 have been newly added. Therefore, claims 1, 3-4, 6-7, 10-15 and 17-25 are currently pending for the examination.

     Drawings
3.	The Examiner contends that the drawings submitted on 08/04/2021 are acceptable for examination proceedings.

      Response to Amendments
4.	Applicant’s arguments: see Page 11-14, filed on 08/04/2021, with respect to claims 1, 3-4, 6-7, 10-15 and 17-25 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 1, 3-4, 6-7, 10-15 and 17-25 have been withdrawn. 
Applicant’s representative requested to initiate the interview prior to filing the response after non-final action. Both parties discussed the allowable subject matter related with claims 2 and 5 regarding compact prosecution (Applicant initiated interview summary dated 07/21/2021).


Allowable Subject Matter
5.	In the Amendment application filed on 08/04/2021, claims 1, 3-4, 6-7, 10-15 and 17-25 (renumbered as claims 1-20) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
6.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“re-provisioning a second bandwidth to the first high-priority network software application based at least in part on a ratio of the first bandwidth of the first high-priority network software application and a provisioned bandwidth for the first high- priority network software application being greater than a high utilization ratio for a minimum number of iterations” in combination with other claim limitations as specified in claims 1, 11 and 14.
Note that the first closest prior art, XU et al. (US 2015/0289279 A1), hereinafter “Xu” teaches: re-provisioning bandwidth to the first high-priority network software application in response to a ratio (Fig. 2, paragraphs [0037], [0040]; S201, S211) of a first bandwidth of the (paragraphs [0036]-[0037], [0040]-[0041]; amount of system bandwidth reserved for such high priority or constant bit rate requirements) and a provisioned bandwidth for the first high-priority network software application (Fig. 2, paragraphs [0033], [0036], [0037], [0040], [0041]; bandwidth utilization); and re-provisioning bandwidth from the first high-priority network software application (paragraphs [0030], [0034]; adjusting bandwidth allocation rate) in response to the ratio being less than a low utilization ratio assigned to the first high- priority network software application (paragraphs [0030], [0034]; if the bandwidth utilization of a terminal is below a target percentage or a threshold).
Note that the second closest prior art, Anand et al. (US 9,742,490 B1), hereinafter “Anand” teaches: assigning an application rate limiter for each high-priority network software application (Fig. 3, column 8, line 29-36, column 8, line 64-65; automatically provision the E-LINE service with the appropriate time slot carrying capacity); employing an assigned application rate limiter to determine the present bandwidth (Fig. 3, column 8, line 50-54, column 9, line 17-24; application/Flow-ID 513-A—this is an identifier for a traffic stream; assuming Application/Flow-ID can be used to identify the type of service/traffic (e.g.: video stream, chat, analytics, etc.) using a lookup table the target environment may provide) for a first high-priority network software application (Fig. 3, column 8, line 50-54, column 9, line 17-24; Total Utilized Time slot 13=Σk=0 n flow data rate(k), (Equation 2) k being the flow ID) and iterating for each active high-priority network software application on a network (column 2, line 1-15; first, second and third amount and rate of data being transported). 
Note that the third closest prior art, NIPANE et al. (US 2019/0109799 A1), hereinafter “Nipane” teaches: the instructions further cause the one or more processing units to employ deep packet inspection to identify network traffic associated with the first high-priority network (Fig. 4, paragraphs [0062], [0064]; parses the received information to determine whether the information is indicative of events patterns, tasks patterns, and/or traffic patterns).
The prior arts cited above disclose the claimed limitations in part, however, these combined functional limitations as recited are not anticipated or made obvious by prior art of record taken singularly or in combination. Rather, the second closest prior art, Anand merely teaches instructions to re-provision bandwidth to the first high-priority network software application in response to the first ratio being greater than a high utilization ratio assigned to the first high-priority network software application (column 2, line 1-15; first, second and third rate of data transport for the Carrier Ethernet service). Thus, the prior art of record does not reasonably teach, suggest or render obvious the claimed limitations as detailed on their entirety.
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 

Citations of Pertinent Prior Art 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Aluvala et al. (US 10,587,583 B2) entitled: "PRIORITIZING APPLICATION TRAFFIC THROUGH NETWORK TUNNELS"
• Akkarakaran et al. (US 10,028,203 B2) entitled: "SYSTEM INFORMATION BLOCK TRANSMISSION"

• Chen et al. (US 2012/0213114 A1) entitled: "ADAPTIVE QUALITY SERVICE POLICY FOR DYNAMIC NETWORKS"
• Stanwood et al. (US 2012/0140633 A1) entitled: "SYSTEMS AND METHODS FOR PRIORITIZING AND SCHEDULING PACKETS IN A COMMUNICATION NETWORK"
• MORRIS (US 2019/0261392 A1) entitled: "APPLICATION AWARE SCHEDULING AND RESOURCE MANAGEMENT"
• Jagatheesan et al. (US 9,465,622 B2) entitled: "APPLICATION DEFINED COMPUTING COMPONENT CONFIGURATION"


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/SITHU KO/            Primary Examiner, Art Unit 2414